Name: 2013/508/EU: Decision of the Representatives of the Governments of the Member States of 16Ã October 2013 appointing a Judge to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2013-10-18

 18.10.2013 EN Official Journal of the European Union L 277/12 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 16 October 2013 appointing a Judge to the General Court (2013/508/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) Pursuant to Articles 5 and 7 of the Protocol on the Statute of the Court of Justice of the European Union, and following the resignation of Ms KÃ ¼llike JÃ RIMÃ E, a judge should be appointed to the General Court for the remainder of Ms KÃ ¼llike JÃ RIMÃ E's term of office, which runs until 31 August 2016. (2) Mr Lauri MADISE has been proposed for the vacant post. (3) The panel set up under Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Lauri MADISE to perform the duties of Judge of the General Court of the European Union, HAVE ADOPTED THIS DECISION: Article 1 Mr Lauri MADISE is hereby appointed Judge of the General Court for the period from 6 October 2013 to 31 August 2016. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 16 October 2013. The President R. KAROBLIS